

116 HJ 65 IH: Proposing an amendment to the Constitution of the United States giving Congress power to prohibit the physical desecration of the flag of the United States.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 65IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Womack (for himself, Mr. Banks, Mr. Byrne, Mr. Crawford, Mr. Fortenberry, Mr. Johnson of Louisiana, Mr. Kelly of Pennsylvania, Mr. Latta, Mrs. Lesko, Mr. Mooney of West Virginia, Mr. Newhouse, Mr. Olson, Mr. Palazzo, Mr. David P. Roe of Tennessee, and Mr. Rouzer) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States giving Congress power to prohibit
			 the physical desecration of the flag of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The Congress shall have power to prohibit the physical desecration of the flag of the United States.
					.
		